Case 17-12340-elf   Doc   Filed 12/17/18 Entered 12/17/18 13:48:54   Desc Main
                           Document     Page 1 of 6
Case 17-12340-elf   Doc   Filed 12/17/18 Entered 12/17/18 13:48:54   Desc Main
                           Document     Page 2 of 6
Case 17-12340-elf   Doc   Filed 12/17/18 Entered 12/17/18 13:48:54   Desc Main
                           Document     Page 3 of 6
Case 17-12340-elf   Doc   Filed 12/17/18 Entered 12/17/18 13:48:54   Desc Main
                           Document     Page 4 of 6
Case 17-12340-elf   Doc   Filed 12/17/18 Entered 12/17/18 13:48:54   Desc Main
                           Document     Page 5 of 6
Case 17-12340-elf   Doc   Filed 12/17/18 Entered 12/17/18 13:48:54   Desc Main
                           Document     Page 6 of 6
